DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant's election with traverse of Group I, encompassing claims 1-4, in the reply filed on December 13, 2021 is acknowledged.  The traversal is on the ground(s) that at least Groups I and II have unity of invention and therefore should be examined together.  Applicant further contests that the Tokimasa reference, which was used to break unity of invention, does not directly assess the ability of the R2 domain of tau to fibrillize and form R2 fibrils, nor to seed the aggregation of full-length Tau into paired helical filament (PHF)-like aggregates as claimed. Applicant asserts that Tokimasa did not use either electron microscopy or atomic force microscopy to show formation of fibrils, which are the gold standard techniques in the field. Finally, applicant argues that the method used by Tokimasa to induce R2 aggregation is different from the presently claimed method in that Tokimasa does not teach any seeding experiments, such as by breaking down R2 fibrils to produced R2 fibrillar seeds, and using the seeds to induce Tau aggregation.
This is not found persuasive because as stated previously, the technical feature linking the inventions of Groups I-V is the R2 fibrils and aggregates, not the method of producing the fibrils per se as applicant alleges. For example, Group IV is directed to an inhibitor of Tau fibril aggregation and Group V is directed to a method of using such an inhibitor therapeutically; neither of these groups require a method of method of preparing PHF-like Tau aggregates as in Group I. As such, it is not necessary that Tokimasa teaches certain method steps according to claim 1 because the reference teaches R2 fibrils and aggregates, which is the technical feature linking the inventions of Groups I-V.  
Applicant’s argument that Tokimasa does not teach using certain techniques is therefore not persuasive because not only are these techniques are not recited by the 
Because the different groups lack unity of invention, the withdrawal of claims directed to other inventions, such as the claims of Group II, is proper. Furthermore, see the prior art rejections below which teach the claimed invention of Group I.
The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 7-14, 16-17 and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 13, 2021.

3.	Claims 1-4 are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed January 12, 2021 has been considered and the references therein are of record.

Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The foreign priority document EPO 18169898.6 has been received.


Claim Objections
6.	Claims 1-2 are objected to because of the following informalities:  
	Claim 1 recites acronyms that are not spelled out in its first use in the claims (i.e., PHF for paired helical filament; R2 for second repeat peptide).  It would be remedial to amend the claim language in claim 1 such that the acronym is clearly defined.  
	In claim 1 line 6, the phrase “fibrils seeds” is grammatically awkward. It is suggested that this phrase be amended to recite either “fibril seeds” or “fibrillar seeds”.
an amino acid sequence…”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “comprising SEQ ID NO: 1”, and the claim also recites “consisting of SEQ ID NO: 1” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Dependent claim 3 is included in this rejection as it contains all of the limitations of base claim 1, yet nothing in addition that would aid in clarifying the matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinkel PD (Seeded Propagation of Tau Fibrils, A Dissertation. November 2013, Univ. Denver).
Dinkel teaches a method of using protein misfolding cyclic amplification (PMCA) as a tool to produce tau fibrils (see p. iii of Abstract). The method taught by Dinkel comprises preparing fibril seeds by incubating K18 tau (i.e., the peptide of instant SEQ ID NO: 6) in the presence of heparin (i.e., a polyanionic agent) and allowing the formation of fibrils (see section 2.5 Fibril seed preparation at p. 23). Note that the K18 peptide comprises the second repeat (R2) sequence of instant SEQ ID NO: 1 as well as the R2-containing fragments of each of the peptides of instant SEQ ID NOs: 2 and 3 (see Fig. 1 of the instant application). The broadest reasonable interpretation (BRI) of the claims encompasses peptides that comprise the R2 fragments of SEQ ID NOs: 1-4, and thus the K18 Tau microtubule binding domain meets the limitations of the claims. These teachings thus provide for steps (a) and (b) of claim 1, as well as the limitations of claims 2 and 3.
Further, Dinkel teaches that the fibrils were cooled on ice and sonicated (see section 2.5 Fibril seed preparation at p. 23), which meets the limitation for step (c) breaking down the fibrils in claim 1.
	Dinkel then teaches that monomeric tau K18 (which is the instant SEQ ID NO: 6) or htau40 (which is full length Tau protein 4R2N, SEQ ID NO: 5) were contacted with the K18 seeds under conditions allowing for the growth of tau fibrils (see section 2.6 Seeded assay and fluorescence detection at pp. 23-24). See also Appendix A of Dinkel at pp. 127-129, which provide the sequences for the different tau proteins and fragments.

9.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iba et al. (J. Neurosci. 2013, 33(3): 1024-1037).
Iba et al. teach a method of generating synthetic tau preformed fibrils (pffs) assembled from full-length tau 4R2N (called 2N4R by Iba) or truncated human tau fragment K18/PL (containing the R2 sequence of SEQ ID NO: 1 and a P301L mutation), see abstract and Generation of tau pffs from recombinant tau in Materials and Methods at p. 1025). The 2N4R tau protein also contained a P301S MAPT mutation, and therefore comprises the peptide having sequence of instant SEQ ID NO: 4. Again, the BRI of the R2 fragments of claims 1 and 2 reads upon sequences that comprise SEQ ID NO: 1 or SEQ ID NO: 4; the K18/PL fragment and full-length 2N4R tau of Iba therefore both meet the BRI of the claims.
The 2N4R tau with the P301S mutation and the K18/PL tau were each individually incubated with heparin under conditions that allowed fibrillization, which is on point to steps (a) and (b) of claim 1, and the “polyanions” as in claims 1 and 3. Aliquots of tau pffs were sonicated prior to injection into the brains of PS19 tau transgenic mice (which teaches step (c) of claim 1), which express human 1N4R tau isoform in addition to mouse tau isoforms (m4R2N and m4R0N). See Materials and Methods at p. 1025. Iba teaches that injection of the synthetic pffs into the mice induced significant formation of tau aggregation in the brain compared to non-injected mice (see, for example, Fig. 7 at p. 1033). Accordingly, Iba teaches step (d) of claim 1 reciting contacting tau proteins comprising SEQ ID NO: 1 with the pffs (i.e., the R2 fibril seeds) under conditions which allow tau aggregation, as well as teaching that the Tau protein comprising SEQ ID NO: 1 is a combination of SEQ ID NOs: 7, 9 and 10, as in claim 4.


10.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomoo et al. (J. Biochem. 2005, 138: 413-423; listed on IDS).
Tomoo et al. teach a method of forming PHF-like tau aggregates comprising the steps of contacting tau R2 repeat peptides with heparin under conditions to allow filament formation (see ThS Fluorescence Assay of Aggregation under Materials and Methods at p. 415). As seen in Fig. 1, the R2 peptide of Tomoo comprises the R2 fragment of instant SEQ ID NO: 1 and the peptide of instant SEQ ID NO: 3, as follows:

VQIINKKLDLSNVQSKCGSKDNIKHVPGGGS
SEQ ID NO: 1	VQIINKKLDLSNVQSKCGSKDNIKHV
SEQ ID NO: 3	VQIINKKLDLSNVQSKCGSKDNIKHVPGGG
Tomoo teaches that for seeding experiments, seeds were prepared by incubating R2 peptide mixed with heparin to form filaments. The filaments were then ultrasonicated to make seeds (see ThS Fluorescence Assay of Aggregation under Materials and Methods, top of right column at p. 415). Such teachings are on point to steps (a)-(c) of claim 1, the R2 fragments of claims 1 and 2, and the polyanions of claims 1 and 3.
These seeds where then mixed with monomeric R2 peptides and allowed to form aggregates (see Fig. 7 at p. 418), which addresses step (d) of claim 1. Again, since the R2 peptide of Tomoo comprises the sequence of SEQ ID NO: 1, it also meets the BRI of a “Tau protein” as in step (d) of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Bergen et al. (WO 01/18546 A2; listed on IDS) in view of Tomoo et al. (J. Biochem. 2005, 138: 413-423) and Seidler et al. (Nat. Chem. 2018 Feb, 10: 170-176; Epub 20 Nov 2017).
Von Bergen et al. disclose a method for identifying an inhibitor of paired helical filament (PHF) formation, which comprises a tau aggregation-based assay as part of the method to identify a compound capable of reducing or inhibiting the formation of nucleation sites for PHF assembly and/or aggregation products (see abstract and claim 1 at p. 52). In particular, Von Bergen teaches an assay wherein the PHF43 tau peptide fibrils are used as nucleating seeds to induce aggregation of other tau peptides, such as the tau fragment K19, and test compounds are incubated with these tau peptides to determine if they can reduce tau aggregation (see Examples VIII and IX). Von Bergen teaches that PHF43 seeds can be used to speed up the aggregation process of full length tau isoforms as well as other peptides derived from tau (see bottom of p. 51).
Von Bergen further teaches that only regions in tau where a beta conformation is strongly predicted, and thus correlated with aggregation, is the 275VQIINK280 (PHF6*) sequence at the N-terminus of the R2 repeat and 306VQIVYK311 (PHF6) at the beginning of the R3 repeat (see p. 35 and 39). Thus while Von Bergen does suggest that full-length tau protein and fragments therefore can be used as the substrate in the assays (which would include the full-length 4R2N tau protein, for example), the reference does not teach the use of R2 fibril seeds.
The teachings of Tomoo et al. are discussed above and provide for the production of R2 PHF seeds that are consistent with the presently claimed invention, and their use in seeding assays to study the aggregation of tau fragments. However, Tomoo does not teach contacting a full-length tau protein with the R2 fibril seeds.
Consistent with the teachings of Von Bergen, Seidler et al. disclose that the PHF6* (VQIINK) and PHF6 (VQIVYK) sequence segments both drive tau aggregation. Seidler further demonstrates that the VQIINK (PHF6*) segment is the more powerful driver of tau aggregation (see abstract). Thus, inhibitors that target this segment may have influence not only on inhibiting tau aggregation but also on inhibiting the ability of exogenous fibrils to seed the aggregation of intracellular tau proteins (see abstract).
Accordingly, given that the PHF6* segment is at the N-terminus of the R2 peptide, it would have been obvious for one of ordinary skill in the art to have substituted R2 PHF seeds as taught by Tomoo for the PHF43 seeds as taught by Von Bergen in the tau aggregation screening assays of Von Bergen and thereby arrive at the .  

Conclusion
12.	No claims are allowed.

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes the following:
Strathopulos PB et al. Sonication of proteins causes formation of aggregates that resemble amyloid. Protein Sci. 2004, 13: 3017-3027. Teaches that sonication-induced aggregates of proteins have a higher -content, and when these aggregates (i.e., seeds) added to unsonicated proteins, it can accelerate and enhance the formation of additional aggregates.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649